DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/16/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,789,130 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method for a Solid State Drive (SSD) to manage data, comprising: identifying an in-flight write command, the in-flight write command being one of a plurality of write commands received by the SSD from a host, and which takes place when a SSD power loss event occurs before data associated with the in-flight write command is copied from a volatile storage of the SSD to a non-volatile storage of the SSD; storing, by the SSD, the in-flight write command to the non-volatile storage of the SSD; and []
Since, no prior art was found to teach: ”marking, by the SSD, at least one storage location of the non-volatile storage associated with the in-flight write command as uncorrectable” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 14-15, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-13 and 16-20, the claims are allowed due to their dependency on allowable independent claims 1 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Moschiano et al. (US 2019/0272872 A1) teaches marking uncorrectability in flash during power loss but not the other limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114